DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendments/Arguments
The amendments filed on 08/11/2022 have been entered. Claims 1 and 3-25 remain pending in the application. Applicant’s amendments have overcome objections and 112(b) rejections in previous office action.
Applicant's arguments have been fully considered:

Regarding claim 1, On page 9 of Remarks Applicant argues that Scheffler does not disclose or suggest a second mode in which a second-mode electrical signal is periodically applied to the sensing component of the sensor.

	In response, Examiner notes first:
Based on MPEP 2111, during patent examination, the pending claims must be given their broadest reasonable interpretation consistent with the specification. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Second: Scheffler in ¶0196 discloses : “If the data from, for example, an electronic interrogation or life and health test of a sensor is “non-conforming” or outside of one or more determined set points or thresholds, one or more of the following representative tasks may be performed either individually or in any combination…” any of options c and d that a user or instrument to repeat the “interrogation method” or signal the user or system to perform a “gas calibration” is interpreted as “second mode”. Therefore, Scheffler discloses the limitations of “second mode” as broadly as can reasonable be interpreted.

Regarding claim 1, on page 10 of Remarks, Applicant argues ¶0167 and ¶0203 of Scheffler disclose analysis of the sensor response to periodically applied second-mode electrical signals in a second mode differently from the analysis of the sensor response to the periodically applied first-mode electrical signals. 

In response Examiner holds that Examiner rely on ¶0167 and ¶0203 of Scheffler to disclose “analysis of the sensor response to periodically applied second-mode electrical signals” and based on options a-d mentioned in ¶0196, they are performed in “second mode” that is after “first mode”. Therefore, Scheffler suggests the limitation, i.e., “analysis of the sensor response to periodically applied second-mode electrical signals in a second mode differently from the analysis of the sensor response to the periodically applied first-mode electrical signals”. Therefore, Applicant’s argument is unpersuasive.

Regarding claim 1, on page 11 of Remarks, Applicant argues combination of Scheffler and Buck, Buck does not overcome the deficiencies of Scheffler.

In response Examiner holds first, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Second: Buck has been combined with Scheffler to make this limitation “to determine if the sensor response to the periodically applied electrical signals in the second mode is stabilizing” obvious. Buck in Figs.1A and e.g., Abstract teaches applying a time-varying input signal to at least one of the one or more electrodes of an electrochemical sensor 10, monitoring a time-varying output signal produced by the sensor in response to application of the time-varying input signal, determining a complex impedance of the sensor based on the time-varying output signals, and determining from the complex impedance information relating to operation of the sensor. Buck in C.2 L.40-54 and e.g.,Fig.8A teaches using a mathematical model (steps150-156) to determine if the sensor (10) response is stabilizing (step 158). Therefore, one of ordinary skill in the art would know the analyzing stability to check if there is a sensor drift improves the reliability of sensors and reliability of measurement data (suggested by Buck e.g., in C.16 last paragraph through C.17 L.21). therefore, the combination suggests the limitation obvious.

Regarding claim 1, on pages 11-12 of Remarks, Applicant argues combination of Scheffler and Buck is not proper because Buck is not for a gas phase analyte but for liquid phase.

In response the examiner notes that it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, Buck is teaching an electrochemical sensor 10 with working and reference electrodes for measuring an analyte in a sample fluid is reasonably pertinent to the claimed limitations. Both Scheffler and Buck teach the use of  working electrodes (e.g.,32) and reference electrodes (e.g., 28) to detect analyte(s) in a fluid. Therefore, the examiner finds the aforementioned argument unpersuasive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 5-11, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Scheffler et al. (US 20130186777 A1, prior art of record) in view of Buck (US 7751864 B2,”Buck”).

Regarding claim 1, Scheffler in Fig. 2A discloses a method of operating a gas sensor in a gaseous environment to detect for a gas analyte, the gas sensor including a sensing component, the method comprising:
in a first mode, during a period of operation of the gas sensor for detection of the gas analyte (¶0008- electronically interrogate the at least one gas sensor for detecting the analyte gas to determine the operational state or functionality thereof, i.e., it is during a period of operation of the gas sensor for detection of the gas analyte), interrogating the sensor (100) by periodically applying (e.g.¶0122,¶0167 and ¶0203 each working electrode area would be calibrated against the target gas of interest periodically applied to each electrode, user may be notified that a gas calibration is required in “X” days or another time period ) a first-mode electrical signal (¶0008- electronically interrogate and ¶0009-¶0010 electronic interrogation) to the sensing component (working electrodes 150a,150b) of the sensor (100), measuring a sensor response (¶0008-measuring a response of an electrochemical sensor to the electronic simulation) to the first-mode electrical signal which is indicative of a sensitivity of the sensor each time the first-mode electrical signal is applied (¶0008-¶0009-the measured response is a potential difference or current, reactance or capacitance of the sensing element) to the sensing component (150a,150b), analyzing the sensor response to the periodically applied first-mode electrical signals in the first mode to determine whether one or more thresholds have been exceeded based upon the sensor response determined each time the first-mode electrical signal is applied to the sensing component in the first mode (¶0019-a control system includes electronically interrogating the sensor to determine the operational status thereof and, upon determining that the operational status is non-conforming based upon one or more predetermined thresholds), entering a second mode (¶0196- e.g., second mode is any of options c and d that a user or instrument to repeat the “interrogation method” or signal the user or system to perform a “gas calibration”), if the one or more thresholds are exceeded in the first mode (¶0196-¶0197- if the data from electronic interrogation of a sensor is "non-conforming" or outside of one or more determined set points or thresholds, the next task that is second mode such as calibration of change of parameters), during a period of operation of the gas sensor for detection of the gas analyte in the second mode (¶0196-any of options c and d that a user or instrument to repeat the “interrogation method” or signal the user or system to perform a “gas calibration”) periodically applying a second-mode electrical signal to the sensing component of the sensor (e.g.¶0167 and ¶0203 each working electrode area would be calibrated against the target gas of interest periodically applied to each electrode, user may be notified that a gas calibration is required in “X” days or another time period), and analyzing the sensor response to the periodically applied second-mode electrical signals in the second mode differently from the analysis of the sensor response to the periodically applied first-mode electrical signals in the first mode (e.g.¶0167 and ¶0203 each working electrode area would be calibrated against the target gas of interest periodically applied to each electrode, user may be notified that a gas calibration is required in “X” days or another time period). 
Scheffler fails to disclose to determine if the sensor response to the periodically applied second-mode electrical signals in the second mode is stabilizing.  
Buck in Figs.1A and e.g., Abstract teaches applying a time-varying input signal to at least one of the one or more electrodes of an electrochemical sensor 10, monitoring a time-varying output signal produced by the sensor in response to application of the time-varying input signal, determining a complex impedance of the sensor based on the time-varying output signals, and determining from the complex impedance information relating to operation of the sensor. Buck in C.2 L.40-54 and e.g.,Fig.8A teaches using a mathematical model (steps150-156) to determine if the sensor (10) response is stabilizing (step 158).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to analyze sensor response to the applied electrical signals for stability as taught by Buck and analyze Scheffler’s sensor response to periodically applied electrical second-mode signals in the second mode to determine if the sensor response to the periodically applied second-mode electrical signals in the second mode is stabilizing. One of ordinary skill in the art would know the analyzing stability to check if there is a sensor drift improves the reliability of sensors and reliability of measurement data (suggested by Buck e.g., in C.16 last paragraph through C.17 L.21).

Regarding claim 3, Scheffler in view of Buck teaches all the limitations of claim 1, as set forth above. Scheffler fails to disclose determining a rate of change of the sensor response during the second mode to determine if the sensor response to the periodically applied electrical signals is stabilizing.
Buck in e.g., C.2 L.21-25 teaches: a sensor response that has minimal undesirable variations in magnitude over time, and computing the at least one measured value of the analyte based on values of the identified one or functional combination of the number of model components, and in Fig.9, and C.19 L.1-16 teaches determining a rate of change of the sensor response to determine if the sensor response to the applied electrical signals is stabilizing.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to analyze sensor response to the applied electrical signals for stability and determining a rate of change of the sensor response to determine if the sensor response applied electrical signals is stabilizing as taught by Buck and analyze Scheffler’s sensor response to periodically applied electrical signals in the second mode for determining a rate of change of the sensor response during the second mode to determine if the sensor response to the periodically applied electrical signals is stabilizing. One of ordinary skill in the art would know the analyzing stability to check if there is a sensor drift improves the reliability of sensors otherwise the data points are not reliable.

Regarding claim 5, Scheffler in view of Buck teaches all the limitations of claim 1, as set forth above. Scheffler further discloses the sensor response to the periodically applied first-mode electrical signals and the sensor response to the periodically applied second-mode electrical signals is determined without application of a test gas to the sensor. (¶0008- the electronic interrogation proceeds without the application of the analyte gas or a simulant therefor to the system).

Regarding claim 6, Scheffler in view of Buck teaches all the limitations of claim 3, as set forth above. Scheffler further discloses at least one of a magnitude and a direction of the rate of change of the sensor response to the periodically applied second-mode electrical signals is determined (¶0031- a rate of change of sensor response to the driving force is measured and correlated to a correction factor for sensitivity of the first sensor to the gas analyte and based on ¶0196 in the second mode interrogation method and calibration are repeated).
Regarding claim 7, Scheffler in view of Buck teaches all the limitations of claim 3, as set forth above. Scheffler further discloses the sensor is an electrochemical gas sensor (e.g., ¶0006 or ¶0016,¶0120) and the sensing component is a working electrode (Fig.1 ,150a,150b) of the electrochemical gas sensor (110 and ¶0027).

Regarding claim 8, Scheffler in view of Buck teaches all the limitations of claim 7, as set forth above. Scheffler further discloses a value for the sensor response to the periodically applied first-mode electrical signals is determined on the basis of at least one defined parameter (¶0043 e.g., potential difference between working electrodes or a current) of the sensor response (¶0038) and the sensor response to the periodically applied second-mode electrical signals is determined on the basis of at least one defined parameter of the sensor response (based on ¶0196 in the second mode interrogation method and calibration are repeated).

Regarding claim 9, Scheffler in view of Buck teaches all the limitations of claim 8, as set forth above. Scheffler further discloses the at least one defined parameter of the sensor response to the periodically applied first-mode electrical signals and the at least one defined parameter of the sensor response to the periodically applied second-mode electrical signals is a baseline value of the sensor response (¶0165 and based on ¶0196 in the second mode interrogation method and calibration are repeated).

Regarding claim 10, Scheffler in view of Buck teaches all the limitations of claim 8, as set forth above. Scheffler further discloses the value for the sensor response at each of the periodically applied first-mode electrical signals is a change in the value of at least one a defined parameter of the sensor response measured at each of the periodically applied first mode electrical signals from a value thereof determined at a calibration of the sensor (¶0207-¶0209).

Regarding claim 11, Scheffler in view of Buck teaches all the limitations of claim 1, as set forth above. Scheffler further discloses the one or more thresholds for the sensor response to the periodically applied first-mode electrical signals are determined by tracking a value of the sensor response to the periodically applied first-mode electrical signals over time and determining an upper threshold and a lower threshold of nominal behavior for the sensor (¶0019-a control system determining that the operational status based upon one or more predetermined thresholds, ¶0196-¶0197 determined set points or thresholds).

Regarding claim 20, Scheffler in view of Buck teaches all the limitations of claim 1, as set forth above.  Scheffler discloses the at least one common characteristic is a geographical area of deployment (figs.3 all sensors are in a same geographical area of deployment).

Regarding claim 21, Scheffler in view of Buck teaches all the limitations of claim 1, as set forth above.  Scheffler further discloses data from the sensor is transmitted to a remote processor system for analysis (¶0037- The control system may, for example, be activated from a position remote from the position of the system).
Regarding claim 22, Scheffler in view of Buck teaches all the limitations of claim 1, as set forth above.  Scheffler in FIG. 3J discloses data from a second gas sensor (e.g., 420) for a second gas analyte different from the gas analyte (¶0133) or data from a third sensor (430-440) for an environmental condition is transmitted to the gas sensor (400) and the method further includes analyzing at least one of the data from a second gas sensor or the data from third sensor for an environmental condition to determine an operational status of the gas sensor (at least ¶0019¶0021-¶0024,¶0026-¶0027).

Regarding claim 23, Scheffler in Fig. 2A discloses a system, comprising:
a sensor comprising a sensing component (working electrodes 150a, 150b) having at least one property sensitive (e.g., ¶0018, ¶0064-¶0065) to a gas analyte (at least Abstract- analyte gas or ¶0133 sensing gas analytes such as CO and etc.); and
circuitry (e.g. 190) in operative connection with the sensing component (working electrodes 150a, 150b) configured in a first mode to interrogate the sensor by periodically applying (e.g.¶0122,¶0167 and ¶0203 each working electrode area would be calibrated against the target gas of interest periodically applied to each electrode, user may be notified that a gas calibration is required in “X” days or another time period) a first-mode electrical signal to the sensing component (potential between working electrodes 150a,150b and reference electrode 170), measuring a sensor response (e.g.,¶0008-¶0009) to the first-mode electrical signal which is indicative of a sensitivity of the sensor each time the first-mode electrical signal is applied to the sensing component (e.g., working electrodes 150a,150b), analyze the sensor response to the periodically applied first-mode electrical signals in the first mode (e.g.¶0122,¶0167 and ¶0203 each working electrode area would be calibrated against the target gas of interest periodically applied to each electrode, user may be notified that a gas calibration is required in “X” days or another time period) to determine (¶0196), based upon the comparison of sensor response to the periodically applied first-mode electrical signals to one or more thresholds (¶0019, ¶026, and ¶0196-- automatic or automated gas calibration of sensor), whether to enter a second mode,  if one or more thresholds are exceeded (¶0196-¶0197- if the data from electronic interrogation of a sensor is "non-conforming" or outside of one or more determined set points or thresholds, the next task that is second mode such as calibration of change of parameters), the circuitry (190) further being configured to periodically apply a second-mode electrical signal to the sensing component of the sensor in the second mode and analyze the sensor response to the periodically applied second-mode electrical signals in the second mode differently from the analysis of the sensor response to the periodically applied first-mode electrical signals in the first mode (e.g.¶0122,¶0167 and ¶0203 each working electrode area would be calibrated against the target gas of interest periodically applied to each electrode, user may be notified that a gas calibration is required in “X” days or another time period).   
Scheffler fails to disclose to determine if the sensor response to the periodically applied second-mode electrical signals in the second mode is stabilizing.  
Buck in Figs.1A and e.g., Abstract teaches applying a time-varying input signal to at least one of the one or more electrodes of an electrochemical sensor 10, monitoring a time-varying output signal produced by the sensor in response to application of the time-varying input signal, determining a complex impedance of the sensor based on the time-varying output signals, and determining from the complex impedance information relating to operation of the sensor. Buck in C.2 L.40-54 and e.g.,Fig.8A teaches using a mathematical model (steps150-156) to determine if the sensor (10) response is stabilizing (step 158).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to analyze sensor response to the applied electrical signals for stability as taught by Buck and analyze Scheffler’s sensor response to periodically applied electrical signals in the second mode to determine if the sensor response to the periodically applied second-mode electrical signals is stabilizing. One of ordinary skill in the art would know the analyzing stability to check if there is a sensor drift improves the reliability of sensors and reliability of measurement data (suggested by Buck e.g., in C.16 last paragraph through C.17 L.21). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Scheffler and Buck as applied to claim 1, and further in view of TOLMI, (CN-106662559-B, prior art of record - all citations are to the previously provided English translation).

Regarding claim 4, Scheffler in view of Buck teaches all the limitations of claim 1, as set forth above. Scheffler further discloses changing the one or more thresholds (¶0196- If the data from, for example, an electronic interrogation or life and health test of a sensor is “non-conforming” or outside of one or more determined set points or thresholds, one or more of a to f tasks may be performed either individually or in any combination and option b) change the reporting parameters of the sensor ¶0198- in the case of changing the parameters of the sensor/instrument, parameters such as A set point for an alarm threshold may be changed).
Scheffler fails to disclose after determining that the sensor response to the periodically applied second-mode electrical signals has stabilized.
TOLMI teaches after determining that the sensor response to the applied electrical signals has stabilized (¶0089).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the sensor response applied electrical signals has stabilized as taught by TOLMI for Scheffler’s sensor response to the periodically applied second-mode electrical signals. One of ordinary skill in the art would know it improve the accuracy of calibrations.
 
Claims 12-13, 15-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Scheffler and Buck as applied to claim 1, and further in view of Dobrokhotov (US 20190004020 A, “Dobrokhotov”).

Regarding claim 12, Scheffler in view of Buck teaches all the limitations of claim 1, as set forth above. Scheffler discloses the one or more threshold (¶0019) for the sensor response to the periodically applied first-mode electrical signals are determined by contemporaneously tracking the sensor response to the periodically applied first-mode electrical signals over time for a plurality of like sensors comprising the sensor (tracking any of sensors 410-420-430-440 in device 400 shown in Figs.3H-3J reads on contemporaneously tracking sensors) and determining a threshold and a threshold of nominal behavior for the plurality of like sensors (¶0019-a control system includes electronically interrogating the sensor “including one or more sensor” to determine the operational status thereof and, upon determining that the operational status is non-conforming based upon one or more predetermined thresholds of sensors ,and e.g.,¶0142- sensor 110, sensor 210', sensor 310 or sensor 410 would operate in the same or similar manner).
Scheffler fails to explicitly disclose determining a group upper threshold and a group lower threshold of nominal behavior for the plurality of like sensors.
Dobrokhotov in e.g.¶0100 teaches analyzing drift in the sensors’ baseline (sensors S0,S1,S2,S3) and sensor’s response over time comprises determining the average value and standard deviation of the baseline overtime and determining an upper group threshold (plus 3 standard deviation from mean value that corresponds to 99.7% or higher).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determining a group upper threshold and a group lower threshold of nominal behavior for the plurality of like sensors of Scheffler as taught by Dobrokhotov. One of ordinary skill in the art would know setting boundaries and thresholds ensure the right time for calibration and improve calibration.

Regarding claim 13, Scheffler in view of Buck teaches all the limitations of claim 12, wherein one or more other thresholds are determined by tracking the sensor response to the periodically applied first-mode electrical signals of each of the plurality of like sensors over time and determining an individual upper threshold and an individual lower threshold of nominal behavior for each of the plurality of like sensors (¶0019-a control system includes electronically interrogating the sensor “including one or more sensor” to determine the operational status thereof and, upon determining that the operational status is non-conforming based upon one or more predetermined thresholds of sensors “ that can be any of sensors 410-420-430-440 shown in Figs.3H-3J, comprising the sensor i.e., any of the sensors 410, and e.g.,¶0142- sensor 110, sensor 210', sensor 310 or sensor 410 would operate in the same or similar manner).
Scheffler fails to explicitly disclose determining a group upper threshold and a group lower threshold of nominal behavior for the plurality of like sensors.
Dobrokhotov in e.g.¶0100 teaches analyzing drift in the sensors’ baseline (sensors S0,S1,S2,S3) and sensor’s response over time comprises determining the average value and standard deviation of the baseline overtime and determining an upper group threshold (plus 3 standard deviation from mean value that corresponds to 99.7% or higher).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determining a group upper threshold and a group lower threshold of nominal behavior for the plurality of like sensors of Scheffler as taught by Dobrokhotov. One of ordinary skill in the art would know setting boundaries and thresholds ensure the right time for calibration and improve calibration.

Regarding claim 15,  Scheffler in view of Buck teaches all the limitations of claim 7, as set forth above. Scheffler discloses the one or more thresholds for the sensor response to the periodically applied first-mode electrical signals are determined and determining an upper threshold and a lower threshold of nominal behavior for the sensor (¶0019-a control system includes electronically interrogating the sensor “including one or more sensor” to determine the operational status thereof and, upon determining that the operational status is non-conforming based upon one or more predetermined thresholds of sensors “ that can be any of sensors 410-420-430-440 shown in Figs.3H-3J, comprising the sensor i.e., any of the sensors 410, and e.g.,¶0142- sensor 110, sensor 210', sensor 310 or sensor 410 would operate in the same or similar manner).
Scheffler fails to explicitly disclose determining a group upper threshold and a group lower threshold of nominal behavior for the plurality of like sensors.
Dobrokhotov in e.g.¶0100 teaches analyzing drift in the sensors’ baseline (sensors S0,S1,S2,S3) and sensor’s response over time comprises determining the average value and standard deviation of the baseline overtime and determining an upper group threshold (plus 3 standard deviation from mean value that corresponds to 99.7% or higher).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determining a group upper threshold and a group lower threshold of nominal behavior for the plurality of like sensors of Scheffler as taught by Dobrokhotov. One of ordinary skill in the art would know setting boundaries and thresholds ensure the right time for calibration and improve calibration.

Regarding claim 16, Scheffler in view of Buck teaches all the limitations of claim 7, as set forth above. Scheffler discloses  wherein the one or more thresholds for the sensor response to the periodically applied first-mode electrical signals are determined by tracking the sensor response to the periodically applied first-mode electrical signals over time for a plurality of like sensors operating concurrently with the sensor to detect the gas analyte and determining a group upper threshold and a group lower threshold of nominal behavior for the plurality of like sensors (¶0019-a control system includes electronically interrogating the sensor “including one or more sensor” to determine the operational status thereof and, upon determining that the operational status is non-conforming based upon one or more predetermined thresholds of sensors “ that can be any of sensors 410-420-430-440 shown in Figs.3H-3J, comprising the sensor i.e., any of the sensors 410, and e.g.,¶0142- sensor 110, sensor 210', sensor 310 or sensor 410 would operate in the same or similar manner).
Scheffler fails to explicitly disclose determining a group upper threshold and a group lower threshold of nominal behavior for the plurality of like sensors.
Dobrokhotov in e.g.¶0100 teaches analyzing drift in the sensors’ baseline (sensors S0,S1,S2,S3) and sensor’s response over time comprises determining the average value and standard deviation of the baseline overtime and determining an upper group threshold (plus 3 standard deviation from mean value that corresponds to 99.7% or higher).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determining a group upper threshold and a group lower threshold of nominal behavior for the plurality of like sensors of Scheffler as taught by Dobrokhotov. One of ordinary skill in the art would know setting boundaries and thresholds ensure the right time for calibration and improve calibration.
Regarding claim 17, Scheffler in view of Buck teaches all the limitations of claim 16, as set forth above. Scheffler discloses wherein one or more other thresholds are determined by contemporaneously tracking the sensor response to the periodically applied first-mode electrical signals of each of the plurality of like sensors comprising the sensor over time and determining an individual upper threshold and an individual lower threshold of nominal behavior for each of the plurality of like sensors (¶0019-a control system includes electronically interrogating the sensor “including one or more sensor” to determine the operational status thereof and, upon determining that the operational status is non-conforming based upon one or more predetermined thresholds of sensors “ that can be any of sensors 410-420-430-440 shown in Figs.3H-3J, comprising the sensor i.e., any of the sensors 410, and e.g.,¶0142- sensor 110, sensor 210', sensor 310 or sensor 410 would operate in the same or similar manner).
Scheffler fails to explicitly disclose determining a group upper threshold and a group lower threshold of nominal behavior for the plurality of like sensors.
Dobrokhotov in e.g.¶0100 teaches analyzing drift in the sensors’ baseline (sensors S0,S1,S2,S3) and sensor’s response over time comprises determining the average value and standard deviation of the baseline overtime and determining an upper group threshold (plus 3 standard deviation from mean value that corresponds to 99.7% or higher).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determining a group upper threshold and a group lower threshold of nominal behavior for the plurality of like sensors of Scheffler as taught by Dobrokhotov. One of ordinary skill in the art would know setting boundaries and thresholds ensure the right time for calibration and improve calibration.

Regarding claim 19, Scheffler in view of Buck teaches all the limitations of claim 16, as set forth above.  Scheffler discloses each of the plurality of like sensors has at least one common characteristic other than being a like sensor (figs.3 all sensors are in a same geographical area of deployment).

Allowable Subject Matter
Claims 24-25 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record documents, individually or in combination, fail to anticipate or render obvious, a method of operating a system including a plurality of like gas sensors and independently analyzing the sensor response of each of the plurality of like gas sensors to the periodically applied electrical signals based upon a group nominal response of the plurality of like gas sensors to the periodically applied electrical signals determined over time, in conjunction with the remaining claim limitations.

Claims 14 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome the objections set forth in this office action.
           Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatemeh E. Nia whose telephone number is (469)295-9187. The examiner can normally be reached 9:00 am to 4:00 pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FATEMEH ESFANDIARI NIA/Examiner, Art Unit 2855                                                                                                                                                                                                        
/DANIEL S LARKIN/Primary Examiner, Art Unit 2855